                       Case 20-18665-MAM      Doc 14    Filed 09/11/20     Page 1 of 2




         ORDERED in the Southern District of Florida on September 11, 2020.




                                                         Mindy A. Mora, Judge
                                                         United States Bankruptcy Court
_____________________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:                                        Case No. 20-18665-MAM

         Lisa Heather Greenwood,                       Chapter 7

                   Debtor.

          ORDER GRANTING APPLICATION TO HAVE THE CHAPTER 7 FILING
                           FEE WAIVED (ECF NO. 6)

                  THIS MATTER came before the Court on the above-captioned debtor’s (the

        “Debtor”) Application to Have the Chapter 7 Filing Fee Waived (the “Application”)

        (ECF No. 6). The Court, having considered the Application, and being otherwise fully

        advised in the premises, hereby:

                  ORDERS AND ADJUDGES that:

                  1.    The Application is GRANTED.

                  2.    This Order is subject to being vacated at a later time if developments in

                        the bankruptcy case demonstrate that the waiver was unwarranted.
           Case 20-18665-MAM      Doc 14    Filed 09/11/20   Page 2 of 2




                                      ###

Copies Furnished To:

Lisa Heather Greenwood
22607 Vistawood Way
Boca Raton, FL 33428-5566

Chandra P Doucette
Law Office of Chandra Parker Doucette,PA
621 NW 53 St # 240
Boca Raton, FL 33487

Nicole Testa Mehdipour, Trustee

AUST




                                       2
